Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”), as of the 2nd day of November, 2006 by
and between ANDREA ELECTRONICS CORPORATION (the “Company”), a New York
corporation, and DOUGLAS J. ANDREA (the “Executive”).

WITNESSETH:

WHEREAS, the Company desires to continue the employment of the Executive and to
enter into an employment agreement embodying the terms of such continued
employment;

WHEREAS, the Executive desires to enter into this Agreement and to accept such
employment, subject to the terms and provisions of this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:

 

1. Definitions.

(a) “Base Salary” shall mean the Executive’s base salary in accordance with
Section 4(a) below.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Business” shall mean the design, development and manufacture of
state-of-the-art microphone technologies and products for enhancing speech-based
applications and audio applications software and communications that require
high quality, clear voice signals primarily for the following markets:
(i) personal computing (primarily for speech recognition applications and voice
communication over the Internet); (ii) audio and video conferencing;
(iii) in-vehicle communications (to enable untethered, hands-free
communication); and (iv) call centers.

(d) “Cause” shall mean that the Board reasonably concludes, in good faith and
after investigation, that: (i) the Executive engaged in conduct which is a
felony under the laws of the United States or any state or political subdivision
thereof; (ii) the Executive engaged in conduct constituting breach of fiduciary
duty or breach of the duty of loyalty, willful misconduct relating to the
Company (including acts of employment discrimination or sexual harassment),
embezzlement, or fraud; (iii) the Executive breached his obligations or
covenants under this Agreement in any material respect; (iv) any material
violation by the Executive of any law or regulation applicable to the business
of the Company or any of its affiliates; (v) the Executive substantially and
willfully refused to follow a proper directive of the Board within the scope of
the Executive’s duties (which shall be capable of being performed by the
Executive with reasonable effort) after written notice from the Board specifying
the performance required and the Executive’s failure to perform within 30 days
after such notice; (vi) the Executive engaged in an act or acts of dishonesty or
misrepresentation that materially affects the business or the financial
condition of the Company; or (vii) the Executive’s abuse of alcohol or drugs
that,



--------------------------------------------------------------------------------

in the Company’s reasonable judgment, materially impairs his ability to perform
his duties and responsibilities hereunder or endangers other individuals in the
workplace.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(f) “Date of Termination” shall mean the effective date of the Executive’s
termination of employment for any reason.

(g) “Disability” or “Disabled” shall mean the failure of the Executive due to
illness, injury, or physical or mental incapacity to carry out effectively the
Executive’s duties with respect to the Company for a period of six
(6) consecutive months or nine (9) months in any eighteen-month (18) consecutive
period.

(h) “Effective Date” shall mean the date of this Agreement as first written
above.

(i) “Term of Employment” shall mean the period specified in Section 2 below.

(j) “Position” shall mean the terms specified in Section 3 below.

 

2. Term of Employment.

The Company hereby employs the Executive, and the Executive hereby accepts such
employment, for a term commencing on the Effective Date and ending on July 31,
2008 (the “Term”), subject to earlier termination as provided in Section 6
below. The Agreement shall be subject to renewal as approved by the Compensation
Committee of the Board of Directors.

 

3. Position, Duties, and Responsibilities.

On or about the Effective Date and continuing for the remainder of the Term of
Employment, the Executive shall be employed as the Chief Executive Officer and
President of the Company. The Executive shall be nominated for election as a
member of the Company’s Board of Directors (the “Board”), and the Company shall
defend, hold harmless, and indemnify the Executive from any cost, liability or
judgment incurred by the Executive as a result of his actions or inactions as a
member of the Board, so long as they are in good faith. The Executive shall
serve the Company and its affiliates faithfully, conscientiously and to the best
of the Executive’s ability, shall promote the interests and reputation of the
Company and its affiliates and shall perform his duties hereunder in accordance
with the policies and procedures of the Company as in effect from time to time.
Unless prevented by sickness or Disability, the Executive shall devote all of
the Executive’s time, attention, knowledge, energy and skills, during normal
working hours, and at such other times as the Executive’s duties may reasonably
require, to the duties of the Executive’s employment; provided, however, that
this Agreement shall not be interpreted as: (a) prohibiting the Executive from,
in accordance with the policies and procedures of the Company, managing his
personal affairs, engaging in charitable or civic activities; or (b) subject to
prior approval of the Company and any regulatory or self-regulatory process
which may be required, serving as a director of any other corporation or
business entity

 

2



--------------------------------------------------------------------------------

not affiliated with or in competition with the Company or its affiliates, so
long as such activities do not interfere in any material respect with the
performance of the Executive’s duties and responsibilities hereunder.

The Executive, in carrying out his duties under this Agreement, shall report to
the Board. The Executive’s office shall be located at the Company’s
headquarters, which is currently located at 65 Orville Drive, Suite One,
Bohemia, NY 11716, or within a thirty-mile radius thereof.

 

4. Compensation and Benefits.

(a) Base Salary.

From the effective date through July 31, 2008, the Company shall pay the
Executive an annual Base Salary (“Base Salary”) of $300,000. Base Salary shall
be payable in accordance with the Company’s payroll practices with respect to
senior executives as in effect from time to time. Upon the execution of this
agreement, the Executive shall be due a salary adjustment to reflect the
increase from the actual salary paid and the Base Salary from the August 1, 2006
through the effective date.

(b) Bonus Payments.

The Executive shall be eligible to receive both a quarterly performance bonus
and an annual performance bonus.

(1) Quarterly Bonus. The Executive shall be eligible to receive a quarterly
bonus equal to 25% of the Company’s pre-bonus net after tax quarterly earnings
in excess of $25,000 for a total quarterly bonus amount not to exceed $12,500.
For example, if the Company has quarterly net earnings equal to $60,000, the
maximum quarterly bonus payable would be $8,750 (($60,000-$25,000) × 25%). Any
bonus shall be payable as soon as the Company’s cash flow permits.

(2) Annual Bonus. The Executive shall be eligible to receive an annual bonus
equal to 10% of the Company’s annual pre-bonus net after tax earnings in excess
of $300,000. For example, if the Company had annual pre-bonus net earnings equal
to $450,000, the maximum annual bonus payable would be $15,000
(($450,000-$300,000) × 10%). Any bonus shall be payable as soon as the Company’s
cash flow permits.

All bonus determinations or any additional bonus in excess shall be made in the
sole discretion of the Compensation Committee. The Executive shall not
participate in any deliberations or determinations of the Board or Compensation
Committee concerning his bonus. Any bonus shall be prorated: (i) through the
Date of Termination in the event that the Executive’s employment is terminated
for any reason by either the Company or the Executive; and/or (ii) for any leave
of absence taken in the year for which the bonus is awarded to the extent
permitted by law. Both the first and last quarterly bonus, if any, and the
annual bonus for 2006 and 2008 shall be pro-rated to coincide with the Company’s
quarterly and annual financial reporting

 

3



--------------------------------------------------------------------------------

(c) Long-Term Incentive Compensation Program.

Subject to the terms and conditions of the Andrea Electronics Corporation 1998
Stock Plan (the “Plan”) , the Company will grant the Executive one million
(1,000,000) stock options upon execution of this Agreement and, subject to the
approval of the shareholders of a new plan, the Board or Compensation Committee
will recommend a second grant of one million (1,000,000) stock options as soon
as practicable after such shareholder approval of a new plan, equal to the fair
market value of the traded shares as determined on or about the date of each
grant(s). The options shall vest ratably over a 3-year period, 33.3% on each
August 1st following the contract Effective Date. For example, if all options
are granted prior to July 31, 2007, they shall vest 33.3% on August 1, 2007,
66.6% on August 1, 2008, and 100% on August 1, 2009.

Notwithstanding any other provision of this Section 4(c) to the contrary:
(i) upon the Executive’s Termination without Cause or Resignation With the
Company’s Consent (defined in Section 6(d) below), the Executive’s stock options
will vest immediately and shall be exercisable in accordance with Section 6(d)
below; (ii) upon a Change in Control (defined in Section 6(e) below) the
Executive’s stock options will vest immediately and shall be exercisable in
accordance with Section 5(d) below; and (iii) in the event that the Executive
terminates his employment for any reason other than as provided in Sections 6(d)
and 6(e) below, all unvested options shall be treated in accordance with the
terms and conditions of the Plan.

(d) Employee Benefit Programs.

During the Term of Employment, the Executive shall be eligible to participate in
the various benefit programs, including health, medical, and accident benefits,
applicable to similarly situated senior executives of the Company subject to and
in accordance with the terms and conditions of such plans as are in effect from
time to time. During the Term of Employment, the Company shall maintain the
current life insurance policy in effect for the Executive at the Company’s
expense except if the Executive is terminated for cause as defined in paragraph
3 of this Agreement.

(e) Reimbursement of Business Expenses.

During the Term of Employment, the Executive is authorized to incur reasonable
business expenses in carrying out his duties and responsibilities under this
Agreement, and the Company shall reimburse him for all such reasonable business
expenses reasonably incurred in connection with carrying out the business of the
Company, subject to and in accordance with the terms and conditions of the
policies applicable to similarly situated senior executives of the Company
regarding such expenses as are in effect from time to time.

(f) Vacation.

During the Term, the Executive shall be entitled to twenty (20) days of paid
vacation annually. Any accrued but unused vacation days may be rolled over to
the next 12-month period, provided that the number of unused vacation days for
any period shall not exceed forty (40) vacation days. All vacation leave is
subject to and in accordance with the vacation policies of the Company with
respect to senior executives as are in effect from time to time; provided,

 

4



--------------------------------------------------------------------------------

however, that the Executive shall be entitled to payment of any accrued but
unused vacation, if any, at the Date of Termination.

 

5. Change in Control.

(a) For purposes hereof, a “Change in Control” shall be defined as:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13D-3 promulgated under the Exchange Act), directly or indirectly of 50%
or more of either (a) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (b) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of Directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (1), the following
acquisitions shall not constitute a Change of Control; (1) any acquisition
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(4) any acquisition by any corporation pursuant to a transaction which complies
with clauses (A), (B) and (C) of subsection (iii) below; or

(ii) individuals who, as of the date hereof, constitute the Board of Directors
of the Company (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Incumbent Board, provided, however, that any individual
becoming a director subsequent to the date hereof whose election or nomination
for election by the Company’s shareholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Incumbent Board; or

(iii) consummation of a reorganization, merger, consolidation, or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Company Common Stock and
Outstanding Company Voting securities, respectively, immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of
the then outstanding shares of common stock and the combined voting power,
respectively, of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination)

 

5



--------------------------------------------------------------------------------

beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Incumbent Board, providing for
such Business Combination; or

(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(b) All restrictions on the restricted stock then held by the Executive will
lapse immediately, all stock options and stock appreciation rights then held by
the Executive will become immediately vested and exercisable and any performance
shares or units then held by the Executive will vest immediately, in full, in
the event of a Change in Control and shall remain exercisable as provided in the
grants and under the Plan.

 

6. Termination of Employment.

(a) Termination of Employment Due to Death. In the event of the Executive’s
death during the Term of Employment, the Term of Employment shall end as of the
date of the Executive’s death and his estate and/or beneficiaries, as the case
may be, shall thereupon be entitled to the following:

(i) Base Salary earned but not paid prior to the date of his death;

(ii) Any annual and quarterly bonuses under Section 4(b) with respect to any
year prior to the year of his death which have not yet been paid, together with
the prorated portion through the date of his death of the Executive’s annual and
quarterly bonuses earned but unpaid for the year of his death;

(iii) any amounts earned, accrued, or owing to the Executive but not yet paid
under Section 4(d)-(f) above, subject to the terms and conditions of the
applicable benefit plans and programs;

(iv) such other or additional benefits, if any, as are provided under applicable
plans, programs and/or arrangements of the Company; and

(v) any unexercised or unvested stock options shall remain exercisable or vest
upon the Executive’s death only to the extent provided in the applicable option
plan and option agreements.

(b) Termination of Employment Due to Disability. Either the Company or the
Executive may terminate the Executive’s employment due to Disability during the
Term of Employment upon written notice to the other Party in accordance with
Section 20 below. The Term of Employment shall end as of the Date of Termination
specified in the notice, and the

 

6



--------------------------------------------------------------------------------

Executive shall thereupon be entitled to the following (in addition to the
benefits due him under the then current disability programs of the Company, if
any):

(i) Base Salary earned but not paid prior to the Date of Termination;

(ii) any annual and quarterly bonuses under Section 4(b) with respect to any
year prior to the year of the Date of Termination which have not yet been paid
together with the prorated portion through the Date of Termination of the
Executive’s annual and quarterly bonuses earned but unpaid for the year of his
Termination;

(iii) any amounts earned, accrued or owing to the Executive but not yet paid
under Section 4(d)-(f) above, subject to the terms and conditions of the
applicable benefit plans and programs;

(iv) such other or additional benefits, if any, as are provided under applicable
plans, programs and/or arrangements of the Company; and

(v) any unexercised or unvested stock options shall remain exercisable or vest
upon the Executive’s termination only to the extent provided in the applicable
option plan and option agreements.

(c) Termination of Employment by the Company for Cause. The Company may
terminate the Executive’s employment for Cause during the Term of Employment
following prior written notice to the Executive which will be effective ten
(10) calendar days after the delivery of such notice to the Executive. If the
Executive’s employment is so terminated by the Company, the Term of Employment
shall end as of the effective date of the notice and the Executive shall
thereupon be entitled to the following:

(i) Base Salary earned but not paid prior to the Date of Termination;

(ii) any annual and quarterly bonuses under Section 4(b) with respect to any
year prior to the year of the Date of Termination which have not yet been paid,
together with the prorated portion through the Date of Termination of the
Executive’s quarterly bonus;

(iii) any amounts earned, accrued or owing to the Executive but not yet paid
under Section 4(d)-(f) above, subject to the terms and conditions of the
applicable benefit plans and programs;

(iv) such other or additional benefits, if any, as are provided under applicable
plans, programs and/or arrangements of the Company; and

(v) any unexercised or unvested stock options shall remain exercisable or vest
upon the Executive’s termination only to the extent provided in the applicable
option plan and option agreements.

(d) Termination Of Employment By The Company Without Cause Or Resignation With
The Company’s Consent. The Company may terminate the Executive’s employment

 

7



--------------------------------------------------------------------------------

without Cause during the Term of Employment following prior written notice to
the Executive which will be effective no less than thirty (30) calendar days
after the delivery of such notice to the Executive or the Executive may resign
with the Company’s consent. The Term of Employment shall end as of the Date of
Termination specified in the notice. If the Executive’s employment is so
terminated by the Company without cause or he resigns with the Company’s
consent, other than due to death or Disability or Termination by the Company for
cause or as provided in Section 6(e) below, the Executive shall thereupon be
entitled to the following:

(i) Base Salary earned but not paid prior to the Date of Termination;

(ii) any annual and quarterly bonuses under Section 4(b) with respect to any
year prior to the year of the Date of Termination which have not yet been paid,
together with the prorated portion through the Date of Termination of the
Executive’s annual and quarterly bonuses earned but unpaid for the year of his
Termination;

(iii) any amounts earned, accrued or owing to the Executive but not yet paid
under Section 4(d)-(f) above, subject to the terms and conditions of the
applicable benefit plans and programs;

(iv) such other or additional benefits, if any, as are provided under applicable
plans, programs and/or arrangements of the Company;

(v) all granted but unvested stock options shall immediately vest in full and
shall be exercisable in accordance with the terms and conditions of the Plan;
and

(vi) provided that the Executive executes a separation agreement and general
release in the form annexed as Exhibit A and in accordance with the time frames
and conditions set forth therein, the Company shall also pay the Executive:
(1) a severance payment equal to six (6) months of the Executive’s most recent
Base Salary plus the six (6) months prorated portion of the Executive’s most
recent annual and quarterly bonuses, payable in equal amounts over a period of
six (6) months in accordance with the Company’s normal payroll practices as are
in effect from time to time; and (2) in addition, the Company shall arrange and
pay for continuation of health insurance coverage for the Executive, and his
spouse and dependents for a period of twelve (12) months from the Date of
Termination and shall, for a period of eighteen (18) months from the expiration
of such six month period, provide COBRA continuation coverage to the Executive.

(e) Termination Following a Change in Control. If, during the Term of
Employment, the Company shall, for its convenience, materially change the
Executive’s Position or terminate the Executive’s employment within the term of
the Agreement or twelve (12) months after the term of the Agreement and
following a Change in Control, then the Company shall provide the Executive, or
in the event of his subsequent death, his beneficiary or beneficiaries, or his
estate, as the case may be:

(i) Those sums described in Section 6(d)(i), (ii), (iii), (iv) and (v), which
shall be immediately due and payable;

 

8



--------------------------------------------------------------------------------

(ii) a sum equal to two (2) years of the Executive’s most recent Base Salary
plus a pro rated portion of the Executive’s most recent annual and four
quarterly bonuses paid immediately preceding the Change of Control. Such
payments shall be paid in equal monthly installments during the twenty-four
(24) month period following the Executive’s termination; and

(iii) continuation for two (2) years of health and medical benefits coverage
substantially equivalent to the coverage maintained by the Company for the
Executive prior to his termination, except to the extent such coverage may be
changed in its application to all Company employees on a nondiscriminatory
basis, and shall, for a period of eighteen (18) months from the expiration of
such two (2) year period, provide COBRA continuation coverage, if available, to
the Executive. Notwithstanding the foregoing, such coverage shall cease in the
event that the Executive becomes covered by comparable coverage from another
employer. In no event is the Executive entitled to receive cash consideration in
lieu of the continued coverage provided by this subparagraph 6(e)(iii).

All stock options, whether then vested or unvested, shall vest and/or become
exercisable in accordance with Section 5(b).

(f) Termination of Employment by the Executive. The Executive may voluntarily
terminate his employment during the Term of Employment (other than for death or
Disability) by giving at least 30 days prior written notice to the Company in
accordance with Section 20 below. The Executive’s employment shall terminate
upon the date specified in his notice of termination. Thereafter, the Executive
shall thereupon be entitled to the same payments and benefits as provided in
Section 6(c) above. All unexercised or unvested options shall be subject to the
terms and conditions of their grant and the Plan.

(g) Non-renewal. In the event this Agreement is not renewed, the Executive’s
employment shall terminate at the expiration of the Term, and the Executive
shall thereupon be entitled to through the date of termination those sums
described in Section 6(c) above, which shall be immediately due and payable. All
benefits shall cease in accordance with the terms of the applicable Company
policies or plans, and any unexercised or unvested stock options shall remain
exercisable or vest only to the extent provided in the applicable option plan
and option agreements. In no event shall the Executive be entitled to any
severance payments or other compensation other than those described in
Section 6(c) above.

(h) Upon termination of the Executive’s employment for any reason or if the
Agreement is not renewed, whichever is earlier, the Executive agrees to
immediately resign all director and officer positions with the Company effective
as of the Date of Termination, or expiration of the Term, as applicable. The
Board may, in its discretion, accept Executive’s resignation or invite Executive
to remain on the Board.

 

7. Confidentiality; Assignment of Rights.

(a) The Executive acknowledges that during the Term of Employment, the Company
will disclose to and entrust to him trade secrets, and other confidential and
proprietary information, including, but not limited to: (i) information
disclosed to it by third parties (whether pursuant to a confidentiality
agreement or otherwise); (ii) knowledge of certain proprietary

 

9



--------------------------------------------------------------------------------

information and trade secrets concerning the past, present, and future
strategies, plans, business activities, finances, methods, operations,
customers, accounts, service, product information, and employees of the Company
and its customers, including, but not limited to: certain technical know-how and
specifications, copyrights, training, software source and object codes,
technology, research, market information and data, formulas, processes, methods,
machines, manufacturers, products, compositions, developments, discoveries,
plans, customer lists, customers, partners, pricing, business planning, vendors,
costs, pricing, other activities of the Company and its customers, and
information (e.g., customer or client lists, names, addresses, telephone
numbers, identity of contact persons, and financial information) with respect to
individuals and entities who have entered into, or have been solicited to enter
into, relationships with the Company; and (iii) other non-public, proprietary or
confidential information of the Company, its affiliates or their respective
customers or clients (collectively “Business Information”). The Executive
acknowledges and agrees that all Business Information is and shall remain the
sole property of the Company.

(b) Except as required by law, the Executive will not, whether during or after
the termination or cessation of his employment hereunder, reveal to any person,
association or company any of the trade secrets or confidential information
concerning the organization, business, or finances of the Company so far as they
have come or may come to his knowledge, except as may be required in the
ordinary course of performing his duties as an employee of the Company or except
as may be in the public domain through no fault of the Executive or as required
to be disclosed by law or court order, and the Executive shall keep secret all
matters entrusted to him and shall not use or attempt to use any such
information in any manner which may injure or cause loss or may be calculated to
injure or cause loss whether directly or indirectly to the Company.

(c) The Executive acknowledges and agrees that during his employment hereunder
he shall not make, use, or permit to be used any notes, memoranda, drawings,
specifications, programs, data, or other materials of any nature relating to any
matter within the scope of the business of the Company or concerning any of its
dealings or affairs otherwise than for the benefit of the Company. The Executive
further acknowledges and agrees that he shall not, after the termination or
cessation of his employment hereunder, use or permit to be used any such notes,
memoranda, drawings, specifications, programs, data, other materials, or
Business Information it being agreed that any of the foregoing shall be and
remain the sole and exclusive property of the Company and that immediately upon
the termination or cessation of his employment he shall deliver all of the
foregoing, and all copies thereof, to the Company, at its main office.

(d) If at any time or times during his employment hereunder, the Executive shall
(either alone or with others) make, conceive, discover, reduce to practice, or
become possessed of any invention, modification, discovery, design, development,
improvement, process, formula, data, technique, know-how, secret, or
intellectual property right whatsoever or any interest therein (whether or not
patentable or registrable under copyright or similar statutes or subject to
analogous protection) (herein called “Inventions”) that relates to the business
of the Company or any of the products or services being developed, manufactured,
marketed, sold, or otherwise provided by the Company or which may conveniently
be used in relation therewith, or results from tasks assigned to him by the
Company or results from the use of premises or equipment

 

10



--------------------------------------------------------------------------------

owned, leased, or contracted for by the Company, such Inventions and the
benefits thereof shall immediately become the sole and absolute property of the
Company, and the Executive shall promptly disclose to the Company (or any
persons designated by it) each such Invention and hereby assign any rights he
may have or acquire in the inventions. and benefits and/or rights resulting
therefrom to the Company without compensation and shall communicate, without
cost or delay, and without publishing the same, all available information
relating thereto (with all necessary plans and models) to the Company. The
Executive hereby further represents and acknowledges that any and all such
Inventions made, conceived, discovered, or reduced to practice prior to the date
hereof, whether or not he is the named inventor; are owned solely by the
Company, and that he has no right, title, or interest therein, and he agrees
that upon the request of the Company, and without any compensation to him, he
will take such action and execute such documents as the Company may request to
evidence and perfect the Company’s ownership of the such Inventions.

(e) The Executive will also promptly disclose to the Company, and the Company
hereby agrees to receive all such disclosures in confidence, any other
invention, modification, discovery, design, development, improvement, process,
formula, data, technique, know-how, secret, or intellectual property right
whatsoever or any interest therein (whether or not patentable or registrable
under copyright or similar statutes or subject to analogous protection) made,
conceived, discovered, reduced to practice, or possessed by him (either alone or
with others) at any time or times during his employment for the purpose of
determining whether they constitute Inventions.

(f) With respect to all Inventions, the Executive will, at the request and cost
of the Company (including reasonable compensation to the Executive if the
request is made following the termination of his employment), sign, execute,
make, and do all such deeds, documents, acts, and things as the Company and its
duly authorized agents may reasonably require:

(i) to apply for, obtain, and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights, or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and

(ii) to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright, or other analogous protection.

(g) In the event the Company is unable, after reasonable effort, to secure the
Executive’s signature on any letters patent, copyright, or other analogous
protection relating to an Invention, whether because of his physical or mental
incapacity or for any other reason whatsoever, the Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as his agent and attorney-in-fact, to act for and in his behalf and stead to
execute and file any such application or applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent, copyright, or other analogous protection thereon with the same legal
force and effect as if executed by him.

 

11



--------------------------------------------------------------------------------

8. Prohibited Activity.

The Executive acknowledges that he has and will have access to trade secrets and
other confidential and proprietary information of the business of the Company,
including confidential client lists. Accordingly, as a condition of continued
employment, the Executive voluntarily enters into the following covenants to
provide the Company with reasonable protection of those interests. For purposes
of this Section 8, the term “Company” shall be deemed to include any successor
entity to the Company.

(a) Non-Competition: The Executive covenants and agrees that (1) during the Term
of Employment, and (2) if his employment hereunder is terminated or ended under
Section 6(c), 6(f) or 6(g) above, during the period ending twelve (12) months
after the Date of Termination, he shall not in any capacity, without the prior
written consent of the Board, either alone or as an owner, partner, officer,
director, trustee, joint venturer, employee, consultant, agent, independent
contractor, lender, advisor, or shareholder (other than as permitted by
Section 8(d) below) of any person, firm, company, business organization, or
other entity, directly or indirectly:

(i) engage in any “Competitive Activity.” As used herein, “Competitive Activity”
means: (1) conducting or preparing to conduct a business substantially similar
to and competitive with the Business conducted by the Company or its affiliates
during the Executive’s employment; or (2) providing or supporting, or preparing
to provide or support, a product or service substantially similar to and
competitive with that being developed, manufactured, marketed, sold, or
otherwise provided by the Company or its affiliates in connection with the
Business;

(ii) interfere with any business relationship between the Company or its
affiliates, and the customers, suppliers, vendors, partners, consultants,
service providers, advisors, or investors of either; or

(iii) perform any action, activity, or course of conduct that is substantially
detrimental to the business of the Company or any of its affiliates or business
reputation of the Company or any of its affiliates.

(b) Non-Solicitation: The Executive also covenants and agrees that during the
Term of Employment and for a period of twelve (12) months after the termination
or cessation of his employment for any reason, he shall not in any capacity,
without the prior written consent of the Board, either alone or as an owner,
partner, officer, director, trustee, joint venturer, employee, consultant,
agent, independent contractor, lender, advisor, or as a shareholder (other than
as permitted by Section 8(d) below) of any person, firm, company, business
organization, or other entity, directly or indirectly:

(i) solicit or contact any Customer of the Company in connection with, or in
furtherance of, a Competitive Activity wherever located; or

(ii) solicit or attempt to persuade any employee of the Company to terminate his
or her employment with the Company in order to enter into any employment
relationship with, or perform services in any capacity for any other individual
or business entity, whether or not such individual or entity is engaged in a
Competitive Activity.

 

12



--------------------------------------------------------------------------------

(c) If the Executive’s employment is terminated or ended under Section 6(e), the
period of the restrictions under this Section 8(a) and 8(b) shall be twenty-four
(24) months.

(d) For purposes of this Agreement, “Customer” shall mean: (i) any business or
client account in which the Executive has participated or in any way been active
prior to the termination of his employment; (ii) any customer with whom the
Executive had substantial contact during the Term of Employment; (iii) any
customer of the Company with respect to whom the Executive acquired or had
access to trade secrets or other confidential or proprietary information
relating to such customer as a result of his employment, or (iv) all customers
of the Company’s Bohemia, New York office in the twelve (12) months preceding
the termination of the Executive’s employment.

(e) Notwithstanding anything to the contrary contained in this Section 8, the
Company hereby agrees that the foregoing restrictive covenants shall not be
deemed breached by the Executive as a result of the record or beneficial
ownership by such Executive of less than an aggregate of 1% of any class of
stock of a corporation engaged, directly or indirectly, in a Competitive
Activity; provided that such stock is listed on a national securities exchange
or is quoted on the NASDAQ National Market System .and that the Executive is not
an officer, director, or employee of any such corporation.

(f) The Executive agrees that the foregoing restrictions are reasonable and
justified in light of the nature of the Company’s nationwide business and
customers due to; (1) the confidential and proprietary information to which he
has and will have exposure and access during the course of his employment by the
Company; and (2) the need for the adequate protection of the business and the
goodwill of the Company. In the event any such restriction is deemed to be
unreasonable by any court of competent jurisdiction, the Executive agrees to the
reduction of such restriction to such period or scope which such court shall
deem reasonable and enforceable.

(g) Non-Disparagement: The Executive agrees that, during the Term of Employment
and following the termination or cessation of his employment with the Company
for any reason, he will not make any statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage the Company or any of
its affiliates or their respective products, officers, directors, employees,
advisors, representatives, agents, businesses, or reputations. Notwithstanding
the foregoing, nothing in this Agreement shall preclude the Executive from
making truthful statements that are required by applicable law or legal process.

 

9. Remedies.

The Executive’s obligations under Sections 7 and 8 shall survive the termination
or cessation of the Executive’s employment for any reason. The Executive agrees
that any breach or threatened breach of his obligations under Sections 7 or 8
would subject or threaten to subject the Company to immediate, substantial, and
irreparable harm and that the Company shall not have an adequate remedy at law.
Accordingly, in the event of an actual or threatened breach of Section 7 or 8
above, the Company shall have, in addition to any and all remedies available at
law, the right to an injunction, specific performance, or other equitable relief
to prevent the

 

13



--------------------------------------------------------------------------------

violation of the Executive’s obligations hereunder. The Company and Executive
hereby submit to the jurisdiction of the courts of the State of New York for the
purpose of any actions or proceedings instituted by the Company to obtain such
relief and further agrees that the successful party shall be entitled to an
award of costs and attorneys’ fees incurred in any legal action to defend or
enforce its respective rights or obligations under Sections 7 and/or 8 of this
Agreement.

 

10. Withholding.

The payment of any amount pursuant to this Agreement shall be subject to
applicable withholding and payroll taxes, and such other taxes or deductions as
may be required under law or as authorized by the Executive.

 

11. Assignability; Binding Nature.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive), and assigns.
The Company shall have the right to assign this Agreement to its successors and
assigns without the Executive’s consent. The Executive shall not assign any
rights or obligations under this Agreement without the express written consent
of the Board of Directors.

 

12. Representation.

The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm,
or organization. The Executive represents and warrants that the execution of
this Agreement and the performance of his obligations hereunder will not breach
or be in conflict with any covenants against competition or other restrictive
covenants, or any other agreement to which the Executive is a party.

 

13. Entire Agreement.

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto.

 

14. Amendment or Waiver.

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and the full Board of Directors. No
waiver by any Party of any breach by another Party of any condition or provision
contained in this Agreement to be performed by such other Party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same or any
prior or subsequent time. Any waiver must be in writing and signed by the
Executive and the full Board of Directors.

 

14



--------------------------------------------------------------------------------

15. Severability.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

 

16. Survivorship.

The respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations. Without limiting the
generality of the foregoing, the Executive’s obligations under Sections 7 and 8
of this Agreement shall survive the termination or cessation of his employment
regardless of the manner of such termination or cessation and shall be binding
upon his heirs, executors, and administrators.

 

17. Beneficiaries/References.

The Executive shall be entitled, to the extent permitted under any applicable
law and under the terms of any applicable plan or program, to select and change
a beneficiary or beneficiaries to receive any compensation or benefit payable
hereunder following the Executive’s death by giving the Company written notice
thereof. In the event of the Executive’s death or a judicial determination of
his incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate, or other legal
representative.

 

18. Governing Law/Jurisdiction.

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of New York without reference to principles of
conflict or choice of laws thereof.

 

19. Resolution of Disputes/ Arbitration.

(a) With the sole exception of any action brought by the Company seeking
equitable relief and/or damages for a claimed violation by the Executive of his
obligations under Sections 7 and 8 hereof, the Parties agree to use final and
binding arbitration to resolve any controversy, claim, dispute, or question
arising out of, relating to, or in connection with the validity, interpretation,
or effect of this Agreement, or any alleged breaches or violations of it
(hereinafter “Arbitrable Dispute”).

(b) The Arbitration: The arbitration shall take place before the American
Arbitration Association (“AAA”) under its Employment Dispute Resolution Rules or
any superceding rules except as otherwise set forth below. The arbitration shall
be held in Suffolk County, New York before an experienced employment arbitrator
licensed to practice law in New York who has been selected in accordance with
the applicable Rules. Such arbitration shall be mandatory and binding on both
Parties. The arbitrator may not modify or change this Agreement in any way, or
make an award or impose a remedy that is not available to a court of general
jurisdiction sitting in New York, and the jurisdiction of the arbitrator is
limited accordingly. The arbitrator shall not

 

15



--------------------------------------------------------------------------------

be authorized to grant punitive damages, except where punitive damages are
expressly allowed by statute.

The arbitrator shall apply New York substantive law, including any applicable
statutes of limitation. Adequate discovery shall be permitted by the arbitrator
consistent with applicable law and the objectives of arbitration. The award of
the arbitrator, which shall be in writing and summarize the basis for the
decision, shall be final and binding upon the Parties (subject only to limited
review as required by law) and may be entered as a judgment in any New York
court of competent jurisdiction, and the Parties hereby consent to the
jurisdiction of the courts of the State of New York.

(c) Fees and Expenses: All fees and costs of the arbitration, including the
filing fee, fees and costs of the arbitrator and the arbitration forum, cost of
any record or transcript of the arbitration, and administrative fees, shall be
paid in equal shares by the Company and the Executive, subject to an award of
such costs and fees made by the arbitrator. Each Party shall pay its own
attorneys’ fees, witness expenses, and any other expenses that Party incurs in
connection with the arbitration, except that the arbitrator may award the
successful party its attorneys’ fees, costs and expenses.

(d) Exclusive Remedy: Arbitration in this manner shall be the exclusive remedy
for any Arbitrable Dispute. Should either Party attempt to resolve an Arbitrable
Dispute by any method other than arbitration pursuant to this Section, the
responding Party will be entitled to recover from the initiating Party all
damages, expenses, and attorneys’ fees incurred as a result of that breach,
except as otherwise prohibited by law.

 

20. Notices.

All notices or communications hereunder shall be in writing and be delivered
either by hand; registered or certified mail, postage prepaid, return receipt
requested; or Federal Express or other nationally recognized method of prepaid
overnight courier delivery, and addressed as follows (or to such other address
as shall be specified by notice to the other Party delivered in accordance with
this Section 20):

If to the Company:

Mr. Jonathan Spaet

500 East 77th Street

Apartment 1215

New York, NY 10162

If to the Executive:

Douglas J. Andrea

Andrea Electronics Corporation

65 Orville Drive

Suite One

Bohemia, NY 11716

 

16



--------------------------------------------------------------------------------

Notices delivered by hand shall be deemed received on the date delivered;
notices by registered or certified mail shall be deemed received on the third
(3rd) day after mailing; notices by Federal Express or other overnight courier
delivery shall be deemed received one (1) day after mailing.

 

21. Confidentiality of Terms.

The Company shall cause its officers, directors, employees, representatives,
agents, and affiliates, and the Executive shall cause his representatives,
agents, and affiliates, to keep confidential the existence and terms of this
Agreement, except as required by applicable law, regulation, or legal process,
and only after adequate notice is given to the non-disclosing party so that it
may seek an appropriate remedy or waive compliance with the terms of this
Section 21.

 

22. Headings.

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

 

23. Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which, when taken together, shall constitute one and the
same instrument.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

ANDREA ELECTRONICS CORPORATION By:   /s/ Jonathan Spaet Name:   Jonathan Spaet
Title:   Director and Chairman of Compensation Committee

 

/s/ Douglas J. Andrea Douglas J. Andrea

 

17



--------------------------------------------------------------------------------

EXHIBIT A

SEPARATION AGREEMENT AND GENERAL RELEASE

SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) entered into as of
the              day of             , 200_, by and between I, Douglas J. Andrea,
and Andrea Electronics Corporation (the “Company”).

Section 1 - Recitals

My last day of employment with the Company will be                     
        , 200_. I hereby submit my written resignation from all positions as
director or officer of the Company and its affiliates without requirement of
further consideration and in the form annexed hereto as Exhibit l.

Section 2 - Benefits

(a) In General: Except as otherwise provided in this Section, the Company will
pay me the amounts or benefits set forth in this Section within thirty
(30) calendar days after I sign this Agreement, but only if I do not revoke this
Agreement, which I may do within seven (7) calendar days after I sign it. I
acknowledge that the Company is not otherwise required to pay or provide to me
the amounts or benefits described in Section 2(b) and that these payments are
more than the Company or any of its affiliated or related companies are required
to pay me under the Company’s normal policies and procedures.

(b) Cash Payment: In consideration for my acceptance of the terms of this
Agreement, the Company agrees to pay me:

(i) severance compensation in the amount of
                                         dollars ($            .00), less
withholding for taxes and any other deductions the Company is required by law to
make from wage payments to employees, payable in equal amounts over a period of
six (6) months in accordance with the Company’s regular payroll practices with
respect to senior executives. This amount represents six (6) months’ base
salary;

(ii) payment in the amount of                                          dollars
($                    ) less withholding for taxes and other deductions the
Company is required to make from wage payments to employees representing six
months of the Executive’s most recent annual and quarterly bonuses payable over
six months; and

(iii) payment in the amount of                                          dollars
($            .00), payable in equal amounts over a period of six (6) months.
This amount represents the equivalent of six months of the premium cost for
COBRA continuation coverage for me, and my spouse and dependents who are
eligible for COBRA continuation coverage and, in addition, COBRA coverage for a
period of eighteen (18) months from the expiration of the six month period
referred to above.



--------------------------------------------------------------------------------

(c) Compensation and Benefit Plans: Except as otherwise provided in my
employment agreement dated August 1, 2006 (the “Employment Agreement”), I will
cease to be eligible to participate under any stock option, bonus, incentive
compensation, commission, medical, dental, life insurance, retirement, and other
compensation or benefit plans of the Company following the termination of my
employment on                     , 200   , except as otherwise provided herein.
Thereafter, I will have no rights under any of those plans, except as follows:

(i) I will have the right to COBRA continuation coverage as to any
company-provided medical, dental, or vision plan in which I participated which
means that I will be entitled to buy continued health plan coverage under the
normal COBRA health care continuation rules.

(ii) I will retain my vested benefits in all qualified retirement plans of the
Company and all rights associated with such plans as determined under the
official terms of those plans.

Section 3 - Complete Release

(a) In General: I irrevocably and unconditionally release all the Claims
described in Sections 3(b) and (c) that I may now have against the Released
Parties listed in Section 3(d). However, I am not releasing: (1) my right to
enforce this Agreement; (2) any rights or claims under the Age Discrimination in
Employment Act or other laws that arise after I sign. this Agreement; (3) my
right, if any, to government-provided unemployment benefits; and (4) any claims
which by law cannot be waived, including the right to file a charge with or
participate in an investigation conducted by certain government agencies;
provided however, that I am waiving my right to any monetary recovery should any
government agency or other person pursue any such claims.

(b) Claims Released: Subject only to the exceptions just noted, I am releasing
all known and unknown claims, promises, causes of action, or similar rights of
any type (“Claims”) that I may have with respect to any Released Party listed in
Section 3(d). These include, but are not limited to, Claims that in any way
relate to: (1) my Employment Agreement, my employment with the Company, or the
termination of that employment, such as Claims for compensation, deferred
Compensation, bonuses, commissions, lost wages, unused accrued vacation, or sick
pay; (2) the design or administration of any employee benefit program; (3) any
rights I may have to severance or similar benefits or to post-employment health
or group insurance benefits; or (4) any Claims to attorneys’ fees or other
indemnities. I understand that the Claims I am releasing might arise under many
different laws,, including the following:

Anti-discrimination statutes, such as the Age Discrimination in Employment Act
and Executive Order 11141, which prohibit age discrimination in employment;
Title VII of the Civil Rights Act of 1964, Section 1981 of the Civil Rights Act
of 1866, and Executive Order 11246, which prohibit discrimination based on race,
color, national origin, religion, or sex; the Equal Pay Act, which prohibits
paying men and women unequal pay for equal work; the Americans With Disabilities
Act and Sections 503 and 504 of the Rehabilitation Act of 1973, which prohibit

 

2



--------------------------------------------------------------------------------

discrimination against the disabled; and any other federal, state, or local law
prohibiting employment discrimination such as the New York State and City Human
Rights Laws.

Federal employment statutes, such as the WARN Act, which requires that advance
notice be given of certain workforce reductions; the Employee Retirement Income
Security Act of 1974, which, among other things, protects employee benefits; the
Fair Labor Standards Act of 1938, which regulates wage and hour matters; the
Family and Medical Leave Act of 1993, which requires employers to provide leaves
of absence under certain circumstances; and any other federal laws relating to
employment, such as veterans’ reemployment rights laws.

Other laws, such as any federal, state, or local law restricting an employer’s
right to terminate employees, or otherwise regulating employment; any federal,
state, or local law enforcing express or implied employment contracts or
requiring an employer to deal with employees fairly or in good faith; any other
federal, state, or local law providing recourse for alleged wrongful discharge,
physical or personal injury, emotional distress, fraud, negligent
misrepresentations, defamation, and similar or related claims.

The laws referred to in this subsection include statutes, regulations, other
administrative guidance, and common law doctrines.

(c) Unknown Claims: I understand that I am releasing Claims that I may not know
about. That is my knowing and voluntary intent, even though I recognize that
someday I might learn that some or all of the facts I currently believe to be
true are untrue and even though I might then regret having signed this
Agreement. Nevertheless, I am assuming that risk and I agree that this Agreement
shall remain effective in all respects in any such case. I expressly waive all
rights I might have under any law that is intended to protect me from waiving
unknown claims. I understand the significance of doing so.

(d) Released Parties: The Released Parties are the Company, all related
entities, parents, subsidiaries, affiliates, partnerships, or joint ventures,
and, with respect to each of them, their predecessors and successors; and, with
respect to each such entity, all of its past and present employees, officers,
partners, directors, stockholders, owners, representatives, assigns, attorneys,
agents, insurers, employee benefit programs (and the trustees, administrators,
fiduciaries, and insurers of such programs), and any other persons acting by;
through, under, or in concert with any of the persons or entities listed in this
subsection.

Section 4 - Promises

(a) Employment Termination: I agree that my employment with the Company and its
affiliates ended forever on                     , 200  .

(b) Pursuit of Released Claims: I have not filed, initiated, or caused to be
filed any lawsuit, complaint, claim, or charge with respect to any Claim I am
releasing in this Agreement, nor has any lawsuit, complaint, claim, or charge
been initiated or filed on my behalf. Except as

 

3



--------------------------------------------------------------------------------

otherwise prohibited by the Age Discrimination in Employment Act or other
applicable law, I promise: (i) never to file or prosecute a lawsuit, complaint,
claim, or charge based on the Claims released by this Agreement; (ii) to request
any government agency or other body assuming jurisdiction of any such action or
proceeding to withdraw from the matter or dismiss the matter with prejudice; and
(iii) not to accept any monetary relief or recovery from any such action or
proceeding filed on my behalf.

(c) Company Property: I have returned to the Company all files, memoranda,
documents, records, diaries, copies of the foregoing, credit cards, keys, and
any other property of the Company or its affiliates in my possession. I have not
taken or destroyed any Company property, including without limitation any
financial data, records, or proprietary or confidential information.

(d) Taxes: I am responsible for paying any taxes on amounts I receive because I
signed this Agreement. I agree that the Company is to withhold all taxes it
determines it is legally required to withhold. I further agree not to make any
claim against the Company or any other person based on how the Company reports
amounts paid under this Agreement to tax authorities or if an adverse
determination is made as to the tax treatment of any amounts payable under this
Agreement. In addition, I understand and agree that the Company has no duty to
try to prevent such an adverse determination.

(e) Ownership of Claims: I have not assigned or transferred any Claim I am
releasing, nor have I purported to do so.

(f) Age Acknowledgement: I acknowledge that I was over forty (40) years of age
at the time I signed this Agreement.

(g) Non-admission of Liability: I agree not to assert that this Agreement is an
admission of guilt or wrongdoing because the Released Parties do not believe or
admit that any of them has done anything wrong. I acknowledge and agree that I
have not suffered any discrimination on account of my age and that my age has
never been an adverse factor used against me by the Company.

(h) No Disparagement or Harm: I agree not to make any critical, disparaging, or
derogatory remarks, comments, or statements about any Released Party, including,
but not limited to, the Company’s business, policies, practices, decisions,
officers, members, managing directors, directors, or shareholders. I will not,
directly or indirectly, publish, write, lecture, or otherwise disseminate
disparaging information about any Released Party except in response to legal
process or as otherwise required by law.

(i) Implementation: I agree to sign any documents and do anything else that is
necessary in the future to implement this Agreement.

(j) This Agreement to be Kept Confidential: I agree not to disclose the terms,
amount, or existence of this Agreement to anyone other than a member of my
immediate family, attorney, or other professional advisor and, even as to such a
person, only if the person agrees to honor this confidentiality requirement.
This subsection does not prohibit my disclosure of the terms, amount, or
existence of this Agreement to the extent necessary legally to enforce this

 

4



--------------------------------------------------------------------------------

Agreement, nor does it prohibit disclosures to the extent otherwise legally
required (but only if I notify the Company of a disclosure obligation or request
within three (3) days after I learn of it and permit the Company to take all
steps it deems to be appropriate to prevent or limit the required disclosure). I
acknowledge that the Company would be irreparably harmed if this subsection were
violated.

(k) Encouragement of Claims: I agree that under no circumstances will I induce,
encourage, or solicit any person or entity to file or pursue any proceeding of
any kind against any person or entity released by me under this Agreement. This
Agreement does not prohibit me from cooperating with an investigation conducted
by any federal, state, or local government agency or giving any statement or
testimony pursuant to legal process or as otherwise required by law.

(l) Reasonableness of Restrictions: I acknowledge and agree that the
restrictions contained in Sections 8(a) and 8(b) of my Employment Agreement
survive the termination of my employment and are reasonable and justified in
light of the nature of the Company’s nationwide business and customers, and in
further light of the confidential information to which I had exposure and access
during the course of my employment by the Company. I acknowledge and agree
further that the restrictions referred to in Sections 8(a) and 8(b) of the
Employment Agreement are appropriate and that any lesser geographic restriction
would be inadequate because the Company will be injured by virtue of any
solicitation/or servicing of such customers irrespective of where such
solicitation originates or occurs. I further acknowledge that the temporal
duration of the said restrictions is reasonable in light of the nature of the
Company’s trade secrets and confidential information and the difficulty of my
engaging in the restricted activities without, even inadvertently, using the
Company’s confidential information, during this period and the time required for
me or servicing to establish a relationship with those customers.

(m) Cooperation: I agree to cooperate fully, in good faith, and to the best of
my ability with the Company in connection with any and all pending, potential,
or future claims, investigations, or actions which directly or indirectly relate
to any action, event, or activity about which I may have knowledge in connection
with the Company. Such cooperation shall include all assistance that the
Company, its counsel, or its representatives may reasonably request, including
but not limited to, reviewing documents, meeting with counsel, providing factual
information and material, and appearing or testifying as a witness; provided,
however, that the Company shall reimburse me for all reasonable expenses
incurred by me in fulfilling my obligations hereunder. I agree to use my best
efforts to assure a smooth transition of my internal work for the Company.

(n) Consequences of Violating Promises: Except as otherwise prohibited by law, I
agree to pay the reasonable attorneys’ fees and any damages any Released Party
may incur if any representation I made in this Agreement was false when made. I
further agree that the Company would be irreparably harmed by any actual or
threatened violation of Sections 4 and 5 that involves the disclosure of the
existence, terms, or amount payable under this Agreement, or disclosure or use
of confidential information or trade secrets, or solicitation of employees or
customers, and that the Company shall have, in addition to any and all remedies
of law, the right to an injunction, specific performance, or other equitable
relief to prevent the violation of my obligations hereunder.

 

5



--------------------------------------------------------------------------------

Section 5 - Confidential Information

(a) I acknowledge that during my employment with the Company, I had access to,
and possession of, trade secrets, confidential business information, and
proprietary information of the Company and its past, present, and potential
clients.

(b) By signing this Agreement, I acknowledge that all confidential and
proprietary information that concerns the operations of, and methods and
technology used by, the Company, including, without limitation, its ideas,
strategies, business plans and methods, financial information, product cost
data, proposals, manuals, procedures and guidelines, programs, software,
know-how and specifications, copyrights, trade secrets, market information, and
data, as well as information (e.g., client lists, names, addresses, telephone
numbers, identity of contact persons, and financial investment information) with
respect to individuals and entities who have entered into, or who have been
solicited to enter into, relationships with the Company (collectively “Business
Information”), is and shall remain the sole property of the Company.

(c) I agree that I shall keep confidential all Business Information received
directly or indirectly from the Company. Except as required by law, I will not
reveal to any person, association or company any of the Business Information
concerning the organization, business, or finances of the Company so far as they
have come or may come in to my knowledge, except as may be in the public domain
through no fault of my own or as required to be disclosed by law or court order.
I shall keep secret all matters entrusted to me and shall not use or attempt to
use any such information in any manner which may injure or cause loss or may be
calculated to injure or cause loss whether directly or indirectly to the
Company.

(d) The restrictions in this Section 5 apply to the transmittal of Business
Information by every manner or means of disclosure, transfer, or exchange of
information, whether orally, in writing, face to face, by telephone, by mail, by
personal delivery, by inter or intranet, by telex of facsimile, by electronic
mail, recording, or otherwise.

(e) I acknowledge that the Company will be irreparably harmed if my obligations
under this Section 5 are not specifically enforced and that the Company would
not have an adequate remedy at the event of an actual or threatened violation by
me of my obligations. Therefore, I agree that the Company shall be entitled to
an injunction or specific performance for any violations or breaches by me, my
employees, or my agents without the necessity of the Company showing that
monetary damages would not afford an adequate remedy.

(f) I represent and warrant that I have not, directly or indirectly, taken any
action prior to the effective date of this Agreement which if taken by me would
be a breach of this Section 5.

Section 6 - Consideration of Release

(a) I acknowledge that, before signing this Agreement, I was given a period of
at least twenty-one (21) calendar days to consider the Agreement, including the
release provision contained herein. I expressly waive any right I might have to
additional time beyond this consideration period within which to consider this
Agreement.

 

6



--------------------------------------------------------------------------------

(b) I further acknowledge that: (i) I took advantage of this period to consider
this Agreement before signing it, (ii) I carefully read this Agreement; (iii) I
fully understand it; and (iv) I am entering into it voluntarily.

(c) I further acknowledge that the Company strongly encouraged me to discuss
this Agreement with an attorney (at my own expense) before signing it and that I
did so to the extent I deemed appropriate.

(d) Acceptance must be made by delivering a signed copy of this Agreement to
Joseph J. Migliozzi, 11 Toddville Lane, Cortlandt Manor, New York, NY
10567-4314. For such acceptance to be effective, the signed Agreement must be
received by Mr. Migliozzi or his designee no later than the close of business on
the twenty-first (21st) calendar day after my attorney or I receive this
Agreement.

(e) I HAVE BEEN ADVISED THAT I MAY REVOKE THIS AGREEMENT WITHIN SEVEN
(7) CALENDAR DAYS OF SIGNING IT. REVOCATION MUST BE MADE BY DELIVERING A WRITTEN
NOTICE OF REVOCATION TO THE INDIVIDUAL NAMED IN THE PRECEDING SENTENCE. FOR SUCH
REVOCATION TO BE EFFECTIVE, WRITTEN NOTICE MUST BE RECEIVED BY DOUGLAS ANDREA NO
LATER THAN THE CLOSE OF BUSINESS ON THE SEVENTH (7TH) CALENDAR DAY AFTER I SIGN
THIS AGREEMENT. IF I REVOKE THIS AGREEMENT, IT SHALL NOT BE EFFECTIVE OR
ENFORCEABLE AND I WILL NOT RECEIVE THE BENEFITS DESCRIBED IN SECTION 2(b) OF
THIS AGREEMENT.

(f) I understand that this Agreement may be withdrawn if not executed and
returned within the consideration period.

Section 7 - Miscellaneous

(a) Confidentiality Agreements: I acknowledge that my Employment Agreement sets
forth various restrictions that survive the termination of my employment with
the Company. This Agreement does not supersede or in any way affect my
obligations under the Employment Agreement or any other confidentiality
agreement or non-disclosure agreement that I may have signed during my
employment with the Company.

(b) Entire Agreement: This is the entire agreement between the Company and me.
This Agreement may not be modified or cancelled in any manner except by a
writing signed by both me and an authorized Company official. I acknowledge that
the Company has made no representations or promises to me (such as that my
former position will remain vacant), other than those in this Agreement. If any
provision in this Agreement is found to be unenforceable, all other provisions
will remain fully enforceable.

(c) Successors: This Agreement binds my heirs, administrators, representatives,
executors, successors, and assigns, and will inure to the benefit of all
Released Parties and their respective heirs, administrators, representatives,
executors, successors, and assigns.

 

7



--------------------------------------------------------------------------------

(d) Interpretation: This Agreement shall be construed as a whole according to
its fair meaning. It shall not be construed strictly for or against any Released
Party or me. Unless the context indicates otherwise, the term “or” shall be
deemed to include the term “and” and the singular or plural number shall be
deemed to include the other. Captions are intended solely for convenience of
reference and shall not be used in the interpretation of this Agreement. This
Agreement shall be governed by the statutes and common law of the State of New
York, excluding its choice of laws principles.

Section 8 - Arbitration of Disputes

(a) Arbitrable Disputes: With the sole exception of any action brought by the
Company seeking equitable relief and/or damages for a claimed violation by me of
my obligations under Sections 4(j), 4(l), and 5 hereof or Sections 7 or 8 of my
Employment Agreement, the Company and I (individually a “Party” and collectively
the “Parties”) agree to use final and binding arbitration to resolve any dispute
(“Arbitrable Dispute”) between me and any Released Party. This arbitration
agreement applies to, among others, any controversy, claim, dispute, or question
arising out of, relating to, or in connection with the validity, interpretation,
or effect of this Agreement, or any alleged breaches or violations of it or
other statutory violations or claims.

(b) The Arbitration: Arbitration shall take place before the American
Arbitration Association (“AAA”) under its Employment Dispute Resolution Rules or
any superceding rules except as otherwise set forth below. The arbitration shall
be held in Suffolk County, New York before an experienced employment arbitrator
licensed to practice law in New York who has been selected in accordance with
the applicable Rules: Such arbitration shall be mandatory and binding on both
Parties. The arbitrator may not modify or change this Agreement in any way, or
make an award or impose a remedy that is not available to a court of general
jurisdiction sitting in Suffolk County, and the jurisdiction of the arbitrator
is limited accordingly. The arbitrator shall not be authorized to grant punitive
damages, except where punitive damages are expressly allowed by statute.

The arbitrator shall apply New York substantive law, including any applicable
statutes of limitation. Adequate discovery shall be permitted by the arbitrator
consistent with applicable law and the objectives of arbitration. The award of
the arbitrator, which shall be in writing and summarize the basis for the
decision, shall be final and binding upon the Parties (subject only to limited
review as required by law) and may be entered as a judgment in any New York
court of competent jurisdiction, and the Parties hereby consent to the
jurisdiction of the courts of the State of New York.

(c) Fees and Expenses: All fees and costs of arbitration, including filing fees,
fees and costs of the arbitrator and the arbitration forum, cost of any record
or transcript of the arbitration, and administrative fees, shall be paid in
equal shares by the Company and me, subject to an award of costs and fees made
by the arbitrator. Each Party shall pay its own attorneys’ fees, witness
expenses, and any other expenses that Party incurs in connection with the
arbitration, except that the arbitrator may award the successful party its
attorneys’ fees, costs and expenses.

 

8



--------------------------------------------------------------------------------

(d) Exclusive Remedy: Arbitration in this manner shall be the exclusive remedy
for any Arbitrable Dispute. Should I or the Company attempt to resolve an
Arbitrable Dispute by any method other than arbitration pursuant to this
Section, the responding Party will be entitled to recover from the initiating
Party all damages, expenses, and attorneys’ fees incurred as a result of that
breach, except as otherwise prohibited by law.

TAKE THIS RELEASE HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT: IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS. IF YOU
WISH, YOU SHOULD TAKE ADVANTAGE OF THE FULL CONSIDERATION PERIOD AFFORDED BY
SECTION 6 AND YOU SHOULD CONSULT YOUR ATTORNEY.

Executed at             ,                                         , this
             day of                     ,             .

 

    Douglas J. Andrea

Executed at             ,                                         , this
             day of                     ,             .

 

ANDREA ELECTRONICS CORPORATION By:      Name:   Title:  

 

9



--------------------------------------------------------------------------------

EXHIBIT 1

                             200  

[Name]

[Company Name]

[Address]

Re: Resignation as Officer and Director

Dear                     :

I hereby irrevocably resign as an officer and director of Andrea Electronics
Corporation effective as of the date of this letter.

 

Very truly yours, Douglas J. Andrea

 

10